As filed with the Securities and Exchange Commission on March 8, 2012 Securities Act of 1933 File No. 333-178502 Investment Company Act of 1940 File No. 811-22645 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 £ Registration Statement under the Securities Act of 1933 S Pre-Effective Amendment No. 2 £ Post-Effective Amendment No. and £ Registration Statement under the Investment Company Act of 1940 S Amendment No. 2 BLACKROCK ALTERNATIVES ALLOCATION FB TEI PORTFOLIO LLC (Exact Name of Registrant as Specified in Charter) 100 Bellevue Parkway Wilmington, Delaware 19809 (Address of Principal Executive Offices) (800) 882-0052 (Registrant's telephone number, including area code) John Perlowski, President BlackRock Alternatives Allocation FB TEI Portfolio LLC 55 East 52nd Street New York, New York 10055 (Name and Address of Agent for Service) Copies to: Thomas A. DeCapo, Esq. Skadden, Arps, Slate, Meagher & Flom LLP One Beacon Street Boston, Massachusetts 02108 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, as amended (the "Securities Act"), other than securities offered in connection with a dividend reinvestment plan, check the following box. S It is proposed that this filing will become effective (check appropriate box) £ when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Limited Liability Company Units N/A N/A (1) Estimated solely for purposes of calculating the registration fee. (2) Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The Registration Statement also has been signed by BlackRock Alternatives Allocation Master Portfolio LLC, the master fund in the Registrant's master-feeder structure. EXPLANATORY NOTE The Prospectus, in the form filed on February 24, 2012 with Pre-Effective Amendment No. 1 to the Registrant's Registration Statement on Form N-2, is incorporated by reference. This Pre-Effective Amendment No. 2 to the Registrant's Registration Statement is being filed solely for the purpose of filing with the Commission certain of the exhibits set forth in Item 25 to Part C of this Registration Statement. PART C OTHER INFORMATION Item 25. Financial Statements and Exhibits The agreements includedor incorporated by reference as exhibits to thisregistration statement contain representations and warranties by each of the parties to the applicable agreement. These representations and warranties were made solely for the benefit of the other parties to the applicable agreement and (i) were not intended to be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; (ii) may have been qualified in such agreement by disclosures that were made to the other party in connection with the negotiation of the applicable agreement; (iii) may apply contract standards of "materiality" that are different from "materiality" under the applicable securities laws; and (iv) were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement. The Registrant acknowledges that, notwithstanding the inclusion of the foregoingcautionary statements, it is responsible for considering whether additional specific disclosures of material information regarding material contractual provisions are required to make the statements in thisregistration statement not misleading. Financial Statements Audited Financial Statements (1) Report of Independent Registered Public Accounting Firm (1) Exhibits (a) Limited Liability Company Agreement – filed herewith (b) By-Laws – filed herewith (c) Inapplicable (d) Refer to Exhibits (a) and (b) above (e) Inapplicable (f) Inapplicable (g)(1) Form of Investment Management Agreement – filed herewith Form of Sub-Investment Advisory Agreement with BlackRock Financial Management, Inc. – filed herewith (h)(1) Form of Distribution Agreement between Registrant and BlackRock Investments, LLC – filed herewith Form of Broker-Dealer Agreement – filed herewith (i) BlackRock Closed-End Funds Amended and Restated Deferred Compensation Plan – filed herewith C-1 (j) Form of Custody Agreement – filed herewith (k)(1) Form of Administrative, Accounting and Investor Services Agreement – filed herewith Form of Name Licensing Agreement – filed herewith Form of Expense Limitation Agreement – filed herewith (l) Opinion and Consent of Counsel to the Registrant (1) (m) Inapplicable (n) Independent Registered Public Accounting Firm Consent (1) (o) Inapplicable (p) Form of Subscription Agreement – filed herewith (q) Inapplicable (r)(1) Code of Ethics of the Registrant – filed herewith Code of Ethics of the Advisor and Sub-Advisor – filed herewith (s) Power of Attorney (2) To be filed by amendment. Previously filed as an exhibit to Pre-Effective Amendment No.1 the Registrant's Registration Statement on FormN-2, as filed with the Securities and Exchange Commission on February 24, 2012. Item 26. Marketing Arrangements Reference is made to the Form of Distribution Agreement for the Registrant's limited liability company interests to be filed by amendment to this registration statement. Item 27. Other Expenses of Issuance and Distribution The following table sets forth the estimated expenses to be incurred in connection with the offering described in this registration statement: Registration fees $
